

Exhibit 10.5


AMENDMENT TO DIRECTOR SUPPLEMENTAL RETIREMENT INCOME AGREEMENT


This Amendment is made as of June 25, 2008 between Robert Soldoveri (“Director”)
and Greater Community Bank (“Bank”), a state chartered commercial bank having
its principal place of business in New Jersey.


RECITALS


WHEREAS, the Bank has adopted a Director Supplemental Retirement Income
Agreement (“Agreement”) to pay additional compensation to the Director after
retirement or other termination of employment; and


WHEREAS, the Agreement was effective March 1, 2004; and


WHEREAS, Greater Community Bancorp (“GCB”) is a party to the Agreement for the
sole purpose of guaranteeing the Bank’s performance; and


WHEREAS, the Director, Bank, and GCB desire to amend the Agreement to comply
with Internal Revenue Code Section 409A and the applicable federal regulations
thereto; and


WHEREAS, GCB has entered into an agreement and plan of merger with Valley
National Bancorp ("Valley") dated March 19, 2008 pursuant to which GCB will
merge into Valley (the "Merger"); and


WHEREAS, GCB and Valley wish to provide a payment upon Executive's termination
of service following the Merger in satisfaction of Bank's obligations under the
Agreement; and


WHEREAS, Section 13.1 of the Agreement permits the Agreement to be amended with
the express written consent of the parties and pursuant to a resolution of the
Board of Directors.


NOW THEREFORE, the Agreement is amended as follows:


1.           Upon the earlier of (a) Director's termination of service in
connection with the Merger, or (b) January 5, 2009, the Bank shall pay Director
a lump sum payment of $93,000.


2.           Upon payment of the amount pursuant to Section 1 above, the parties
shall have no further obligations under the Agreement.

 
 

--------------------------------------------------------------------------------

 

3.           To the extent applicable, it is intended that the Agreement and
this Amendment comply with the requirements of Section 409A of the Internal
Revenue Code, and they shall be interpreted in a manner consistent with this
intent in order to avoid the imposition of any additional tax under Section 409A
of the Code. The parties shall cooperate to take such actions and to make such
changes as are necessary to comply with such requirements.


IN WITNESS WHEREOF the Parties consent to this Amendment.




DIRECTOR
GREATER COMMUNITY BANCORP
     
/s/ Robert Soldoveri
By:
/s/ Anthony M. Bruno
Robert Soldoveri
 
Anthony M. Bruno
   
Chairman and CEO
       
GREATER COMMUNITY BANK
       
By:
/s/ Anthony M. Bruno
   
Anthony M. Bruno
   
Chairman, President, and CEO
